Order entered August 9, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00360-CR

                       DEMOND DEPREE BLUNTSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 49th District Court
                                   Webb County, Texas
                         Trial Court Cause No. 2012CRO000674D1

                                          ORDER
       Before the Court is appellant’s July 23, 2018 second motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief filed on or before September

27, 2018.


                                                     /s/   LANA MYERS
                                                           JUSTICE